Citation Nr: 1108926	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  99-21 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1970.

In June 1999, the RO in Washington, DC disallowed the Veteran's application to reopen a previously denied claim for service connection for sarcoidosis.  He appealed to the Board of Veterans' Appeals (Board).  After remanding the case for additional development in October 2001, the Board reopened and denied the claim in December 2002.  In May 2003, the Board denied a motion for reconsideration.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2004, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision insofar as it had denied service connection for sarcoidosis.  The parties agreed that that portion of the Board's decision should be vacated and remanded for readjudication because the Board had not provided sufficient reasons or bases to support its conclusion that VA had supplied adequate notice of the information and evidence necessary to substantiate the claim under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126).  The Court granted the Motion later that same month.

Thereafter, the Board remanded the case for additional development in April 2005.  In May 2005, while the case was in remand status, the Veteran executed a power of attorney in favor of Disabled American Veterans, thereby revoking the appointment of the attorney who had previously represented him before the Court.  See 38 C.F.R. § 20.607 (2004).  Following additional development, the RO confirmed the prior denial of the underlying claim for service connection in October 2005 and January 2006.  In August 2006, the case was transferred to the jurisdiction of the RO in Baltimore, Maryland.

In February 2008, the Veteran was notified of the time and place of a Board hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.702(b).  He failed to appear, however, and no motion for rescheduling has been received.  Accordingly, his appeal will be processed as though the request for hearing has been withdrawn.  38 C.F.R. § 20.702(d).

In April 2009, the Board requested an expert medical opinion pursuant to 38 C.F.R. § 20.901(a).  A copy of the opinion was provided to the Veteran and his representative, and the representative submitted a written brief in November 2009. 

In a January 2010 decision, the Board again denied the Veteran's claim for entitlement to service connection for sarcoidosis.

The Veteran appealed to the Court.  In an August 2010 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Remand.  The Joint Motion provided that a remand was required as the Board did not provide an adequate statement of reasons and basis for its decision.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.


FINDINGS OF FACT

1.  The Veteran has sarcoidosis; the greater weight of the evidence shows that the disorder cannot be attributed to his period of active military service.

2.  Sarcoidosis is not shown to have been manifested to a compensable degree during the one-year period following the Veteran's separation from active service.


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active military service; nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, in a May 2005 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  After issuance of the May 2005 letter, and opportunity for the Veteran to respond, the January 2006 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

A March 2006 letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Although that notice was not followed by readjudication of the claim-which could, potentially, cure a timing problem (see Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006), and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006))-on these facts, the timing of the notice is not shown to prejudice the Veteran.  Because the Board herein denies the claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice by the timing of this post-rating notice to the Veteran under the notice requirements of Dingess/Hartman.  No further development is required with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Veteran's service treatment records have been obtained, as have post-service private and VA medical records.  He has not identified and/or provided complete releases for any additional evidence that exists and can be procured.  An expert medical opinion was obtained in June 2009.  Inasmuch as the expert reviewed the claims file and provided support for his conclusions, the Board finds the opinion adequate.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may be presumed for certain chronic disorders, including sarcoidosis, where such disorder is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

In the present case, there is no dispute that the Veteran currently has the disability for which service connection is claimed.  The medical evidence clearly demonstrates that he has been diagnosed with sarcoidosis.  The real question here is whether the evidence establishes an actual or presumed nexus, or link, between sarcoidosis and his period of active military service.

The evidence pertaining to nexus includes the Veteran's service treatment records, which are entirely devoid of any mention of sarcoidosis.  In October 1969, he presented for treatment with complaints of headache, sinus congestion, and a non-productive cough.  In November 1969, he complained of pain in his back above an old knife wound scar and a tender Achilles tendon.  The clinical impressions were painful thoracic spine, doubt nerve involvement, and tenosynovitis of the Achilles.  In December 1969, he was admitted to the hospital for treatment of an upper respiratory infection.

In January 1970, it was noted that the Veteran was seeking a medical discharge as a result of back pain attributable to a knife wound he sustained prior to service in 1967.  He was referred to physical therapy, but complained that he got dizzy any time he exercised or exerted himself.  He also complained of dizziness with taking Mellaril.  The clinical impressions on subsequent examinations included malingering and chronic lumbosacral strain.  In July 1970, he complained of headaches and chest cold.  He was diagnosed with an upper respiratory infection with a notation to rule out pneumonia.  In a July 1970 follow-up record, he was diagnosed with an acute upper respiratory infection, organism undetermined.

Several months after service, in May 1971, the Veteran was admitted to the VAMC in Washington, D.C., with a two-week history of cold with runny nose, sneezing, productive cough, anterior and superior chest pain related to coughing, and headaches.  He reported smoking two to three cigarettes per day for one year. His temperature on admission was 100 degrees.  Auscultation of the lungs revealed a few gross ronchi in the right lower middle lobe.  There was a 0.5 x 2 centimeter right inguinal lymph node that was not tender, hard, or netted.  X-ray revealed a questionable infiltrate in the left lower lobe.  Sputum showed a little pus, not thick, and testing showed 4+ Alpha strep, Nisseria catarrhalis, and Diplococcus pneumonia.  An ophthalmology consult was ordered to assess his complaints of red eyes and itching.  It was noted that there was no gross abnormality on physical examination.  On pulmonary consultation, it was felt that he had pneumonia involving the right lower lobe and a suspicious area in the left lower lobe.  The radiologist, however, felt that the x-rays were all within normal limits.  The discharge diagnosis was upper respiratory tract infection with left lower lobe or right lower lobe pneumonia questionable.

In July 1981, the Veteran was admitted to the VAMC in Washington, D.C., with complaints of malaise, fever, chills, headache, stiff neck, chest pain, and suprapubic discomfort.  It was noted that he had a history of frequent upper respiratory infections and pneumonias about once per year for the last 10 years.  Examination revealed a ptosis of the left eye that was said to be secondary to a past injury.  Fundi were benign, discs were clear, and there was no papilledema, exudate, hemorrhage, or photophobia.  Pupils were equally reactive. Respirations were 18. A urine gram stain showed many gram negative rods and many white blood cells.  The diagnoses at discharge were urinary tract infection with E. coli and history of frequent upper respiratory infections.

VA outpatient records show that the Veteran was treated for bronchitis in September 1985, March 1986, September 1988, and July 1990.  He was also treated for an upper respiratory infection in January 1988.  It was noted that he had a history of using alcohol for 20 years and other substances for 5 to 10 years.  A chest x-ray in May 1984 revealed prominent hilar that were thought to be vascular in nature.

In November 1990, the Veteran reported that he had been doing well for the past 10 years, until two months ago when he experienced some low back pain.  He also reported symptoms of headache and productive cough for five to seven days.  A chest x-ray was interpreted to reveal a slight prominence in the right hilum, with no interval change in the last few years, and no active parenchyma or pleural pathology.  The diagnostic assessment was lumbar muscle strain.

In April 1992, the Veteran was hospitalized with a history of a chronic cough that had worsened over the past six to seven months.  He stated that he had received antibiotic treatment.  It was noted that routine chest x-ray revealed bilateral hilar adenopathy that had been consistent over the past several years.  The admitting diagnosis was rule out sarcoidosis.  During hospitalization, the Veteran underwent bronchoscopy with biopsy, Gallium scan, CT scan of the chest, pulmonary function tests, and an upper GI.  He also had an ophthalmologic consult that revealed what was felt to be an old anterior uveitis that was resolved.  Based on the Veteran's history, his symptoms, and the results of the diagnostic tests, he was given a discharge diagnosis of sarcoidosis.  The diagnosis was subsequently confirmed on mediastinoscopy and biopsy of a lymph node.

During hospitalization in May and June 1992, the Veteran reported a history of chronic headaches for 20 to 30 years, lasting 30 minutes to 3 days, and sometimes accompanied by intermittent, transient numbness.  He reported smoking one pack per day for 21 years and said that he drank half a case of alcohol per week, with a history of heavy use.

On VA examination in February 1993, it was noted that the Veteran had a 15-year history of episodic shortness of breath, non-productive cough, and night sweats.  It was also noted that he had a long history of alcohol and drug abuse, but that he had been abstinent since 1986 with periodic relapses.

In August 1993, the Veteran submitted a copy of a brochure from the American Lung Association, pertaining to sarcoidosis.  The brochure indicates, among other things, that sarcoidosis can attack any organ of the body in any location; that it is most frequently found in the lungs; that it is characterized by the presence of small areas of inflamed cells (granulomas), either inside or outside the body; and that the cause of the disease is unknown.  The brochure indicates that symptoms of sarcoidosis can include a scaly rash, bumps on the legs, fever, soreness of the eyes, pain and swelling of the ankles, a dry cough, breathlessness, fatigue, weakness, and/or weight loss, and that the condition can be found in the lungs, heart, musculoskeletal system, nervous system, brain, spinal cord, kidneys, eyes, and skin.

On VA general medical examination in October 1998, the Veteran indicated that his symptoms of sarcoidosis occurred in the military.  The examiner noted that the Veteran smoked about half a pack a day.  The examiner also noted that the Veteran had been an alcoholic and maybe drug abuser until 1986, when he received treatment and recovered.

The Veteran was examined for VA compensation purposes in December 2000.  The examiner noted that the Veteran had been stabbed in the back in 1967, prior to service, and that he thereafter complained of back pain.  The examiner also noted that the Veteran had been treated for a variety of symptoms during service, including headache, sinus congestion, nonproductive cough, back pain, Achilles tendonitis, chest pain, throat pain, and fever, and that he had been diagnosed with, among other things, acute upper respiratory infection.  The examiner observed that the Veteran had been hospitalized for an upper respiratory infection in May and June 1971, that chest x-ray at that time did not reveal any abnormalities diagnostic of sarcoidosis, and that no abnormalities were noted on subsequent chest x-ray in 1973.  The examiner noted that a subsequent x-ray in 1981 did show bilateral hilar adenopathy compatible with a diagnosis of sarcoidosis, however; that it was then noted that the Veteran had been having frequent upper respiratory infections, about once per year, for the past 10 years; and that a diagnosis of sarcoidosis was established in 1992.

Following his examination of the Veteran, and a review of the claims file, including service treatment records, post- service VA medical records, and chest x-rays, the examiner opined that it was unlikely that the Veteran's in-service symptoms were related to his current diagnosis of sarcoidosis.  He related that there were no pathognomonic symptoms of sarcoidosis.  He noted that the Veteran's symptoms of occasional headaches, cough, chest pain (with or without sputum production), and low back pain were so common that just about every person has them at one time or another in his life.  He reported that those symptoms were particularly common in military recruits undergoing the physical and mental stress of basic training and even routine military life. He indicated that he did not find anything in the Veteran's military medical records about shortness of breath, and that his limitation of activity in service was reportedly due to low back pain.  He noted that the Veteran had smoked cigarettes since 1970 and opined that his respiratory symptoms between 1970 and 1981 (or 1992) were much more likely due to smoking than sarcoid.  The physician reported that the earliest evidence of sarcoidosis he could find in the Veteran's medical records was an abnormal chest X-ray in 1981.  He noted that there was nothing in the VA records stating that the Veteran's low back pain was due to sarcoidosis, and concluded that the Veteran's in-service symptoms were too nonspecific to have any meaningful relation to his current diagnosis of sarcoidosis and were therefore unlikely related to it.

In March 2005, the Veteran submitted medical text from a publication by the U.S. Department of Health and Human Services, pertaining to sarcoidosis.  The text indicates, among other things, that sarcoidosis is a disease that causes inflammation of the body's tissues; the inflammation most often begins in either the lungs or lymph nodes (most often those of the neck, but may also occur in those under the chin, in the arm pits, or in the groin), and usually develops gradually; the most common symptoms of the disease are a cough that does not go away and shortness of breath, particularly on exertion; about 90 percent of all persons with sarcoidosis will have an abnormal chest x-ray; and the cause of the disease is unknown.

The Veteran also submitted a private medical opinion in March 2005.  The opining physician noted that chest x-rays between 1969 and 1977 showed multiple episodes of pulmonary infiltrates, effusions, and a possible cavitation (in June 1971), and that a firm, non-tender right inguinal lymph node was noted in May 1971.  The physician also noted that the Veteran had been treated for symptoms of headache, sinus congestion, dry cough, back and ankle pain, and upper respiratory infection (URI) during service; that he had been treated for URI in 1971 and 1988, and for bronchitis in 1984, 1986, 1988, and 1990; that a chest x-ray in 1981 had revealed bilateral hilar adenopathy; and that he was found to have an old anterior uveitis in 1992.  The physician noted that sarcoidosis is a chronic multisystem disorder of unknown etiology; that it can often be acute or subacute and self limiting, but in many individuals is chronic, waxing and waning over many years; that insidious sarcoid develops over many months and usually goes on to become chronic; and that symptoms of sarcoidosis may include upper and lower respiratory symptoms, constitutional symptoms, peripheral lymphadenopathy (usually firm and non-tender), arthralgias, psychological disturbances, headaches, and watery eyes (usually from uveitis).

With respect to the etiology of the Veteran's sarcoidosis, the physician stated, in pertinent part:

What makes this case difficult is that sarcoidosis can occur in almost any place in the body and therefore be confused with many other disorders.  There are no pathognomonic signs or symptoms of sarcoid.  The signs and symptoms can be so varied that the differential diagnosis of sarcoidosis must cover a wide range. [The Veteran's] symptoms were certainly "common symptoms" as [the December 2000 VA examiner] states; however, these common symptoms may also be preliminary symptoms of sarcoid.  That fact combined with the enlarged inguinal node which was never addressed, uveitis which was only diagnosed in hindsight, as well as the frequency of [the Veteran's] respiratory symptoms make it very difficult to rule out early sarcoidosis while [the Veteran] was in[]service.  Certainly, the reasons advanced by [the December 2000 VA examiner] as to why the in-service symptoms were not the early stages of sarcoidosis are not convincing.

[The Veteran] is now diagnosed with pulmonary and neurological sarcoid. . . . It is at least [as] likely as not that [the Veteran's] in-service signs and symptoms-cough, headache, multiple respiratory infections, enlarged inguinal lymph node, evidence of old uveitis-were early sarcoidosis.  His true diagnosis seems to have been missed for many years.

In December 2008, the Veteran submitted a statement from the Assistance Chief of Neurology at the VAMC in Washington, D.C. He stated, in pertinent part, "[The Veteran] is followed by me in the neurology clinic at the Washington VA Medical Center.  From what [the Veteran] has said I understand when he was in the military an x-ray was performed that was said to be consistent with sarcoidosis.  He currently has continued to be symptomatic from sarcoidosis . . . ."

In April 2009, the Board requested an expert medical opinion with respect to the onset and etiology of the Veteran's sarcoidosis.  The medical expert-who is, among other things, a Diplomate of the American Board of Internal Medicine, a tenured Professor of Medicine at the University of Colorado Health Sciences Center, Assistant Chief of the Pulmonary Section and Director of the Chest Clinic at the VAMC in Denver, Colorado, and past Program Leader of the Lung Cancer Program at the University of Colorado Cancer Center-opined that it was unlikely (less than 50 percent probable) that the currently diagnosed sarcoidosis was manifest during the Veteran's period of service or one year thereafter.  In support of his opinion, the expert noted that there was a clear diagnosis of sarcoidosis in 1992, and reference to hilar adenopathy in 1981 that was highly likely due to sarcoidosis, but no evidence of sarcoidosis during service or within one year of discharge.  The examiner noted that the Veteran had been seen in May and June 1971 for complaints of runny nose, headache, and fever, and that he then had a chest radiograph that was officially read as negative but felt by his treating physician and a pulmonary consultant to show pneumonia.  The expert noted that there was no mention of hilar adenopathy at that time; that no lymphadenopathy was then noted, other than a 0.5 x 2.0 centimeter right inguinal node; and that an ophthalmology consult for red eyes was negative.

Following review of the evidence in this case, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claim.  The information contained in the materials from the American Lung Association and the U.S. Department of Health and Human Services is of little probative value in that it is generic in nature, discusses only loose associations between certain symptoms and sarcoidosis, and does not speak to the likelihood that, under the specific facts of this case, the Veteran's sarcoidosis can be related to his period of active service.  See, e.g., Sacks v. West, 11 Vet. App. 314, 317 (1998) (medical treatise evidence that discusses relationships in generic terms is generally insufficient to meet the requirement of medical nexus); Wallin v. West, 11 Vet. App. 509, 514 (1998) (where treatise evidence discusses relationships with a "degree of certainty," such evidence meets the requirement of medical nexus).  In addition, the December 2008 statement from the Assistant Chief of Neurology at the VAMC in Washington, D.C., amounts to nothing more than a recitation of the Veteran's statements with respect to in-service findings, together with information as to his current status, without any reasoned, independent opinion as to nexus.  See, e.g., Howell v. Nicholson, 19 Vet. App. 535 (2006) (a report from a physician that merely records a lay person's statements, unenhanced by any additional medical comment, does not constitute competent medical evidence).  As such, it is likewise of no real value in making a determination with respect to the relationship between the Veteran's disability and service.

The record contains three competent medical opinions that speak directly to the question of nexus, as set forth above: one from a VA examiner, dated in December 2000; one from a private examiner, received in March 2005; and one from a medical expert at the VAMC in Denver, Colorado, obtained in 2009.  Two of these physicians (the December 2000 VA examiner and medical expert in Denver) have concluded that it is unlikely that the Veteran's sarcoidosis can be attributed to service.  The other (private) physician has opined that such a relationship is "at least [as] likely as not."

The Board has reviewed these three opinions and finds the opinions from the December 2000 VA examiner and the medical expert in Denver the most probative.  Following review of the evidence then available, both of those physicians concluded, in effect, that there was no evidence of sarcoidosis during service or within one year of discharge, including in the records from 1971.  The December 2000 examiner discussed the Veteran's history of smoking as the likely cause of his respiratory symptoms between 1970 and 1981 (or 1992), found that chest x-rays in 1971 did not reveal any abnormalities diagnostic of sarcoidosis, and noted that the Veteran's lungs were subsequently described as clear on x-ray in 1973.  The medical expert in Denver, who had the benefit of reviewing all of the evidence of record-including the etiological opinions from the other two physicians-similarly noted that the reports from 1971 contained no mention of hilar adenopathy or uveitis.  As noted above, that physician has an extensive and documented expertise in the area of pulmonary disease.

As to the opinion from the private physician, it appears to be rather speculative. Although the physician ultimately stated that it was "at least [as] likely as not" that the Veteran's sarcoidosis could be attributed to service, she conceded in the discussion leading to her conclusion that the etiology of sarcoidosis is unknown; that there are no pathognomonic signs or symptoms of sarcoid; that the sort of symptoms the Veteran experienced in service, while common, "may also be preliminary symptoms of sarcoid"; and that it was "very difficult to rule out early sarcoidosis while [the Veteran] was in[]service." (Emphases added.)  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (a speculative medical opinion as to causation cannot establish a medical nexus to service); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a medical opinion is speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  The opinion does not address the Veteran's history of smoking, or the report of a clear chest x-ray in 1973, and it appears that the opinion may have been based, at least in part, on one or more inaccurate factual predicates; namely, that uveitis was present in service, or the one-year period following, and/or that the inguinal lymph node noted in 1971 was firm.  Moreover, there is no indication in the record that the private physician has any particularized training or experience in the area of lung cancer or other pulmonary disorders.

The Board notes the Veteran's testimony regarding the cause of his sarcoidosis being related to his service.  Specifically, at his September 2001 hearing, the Veteran testified that he had "breathing problems", "chest pains" and headaches while on active duty while also testifying that these symptoms "kept goin' on" after service.

Such lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan , supra (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).

However, the Board finds that Veteran's testimony is less probative than the objective medical evidence and an opinion from a medical professional.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).   

Moreover, to the extent that the holding in Jandreau, supra can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable with respect to the instant claim because the competent (medical) evidence in favor of the Veteran's claim is outweighed by the evidence against it. Because the preponderance of the evidence is unfavorable, the appeal must be denied. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for sarcoidosis is denied. 


ORDER

Service connection for sarcoidosis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


